MEMORANDUM AND ORDER
BECHTLE, District Judge.
Presently before the court is plaintiff Franklin Computer Corporation’s motion for adoption of the findings of fact and conclusions of law of the bankruptcy court and that judgment be entered for the plaintiff consistent with those findings.
Title 28 U.S.C. § 157(c)(1) provides in pertinent part:
[t]he bankruptcy judge shall submit proposed findings of fact and conclusions of law to the district court, and any final order or judgment shall be entered by the district judge after considering the bankruptcy judge’s proposed findings and conclusions and after reviewing de novo those matters to which any party has timely and specifically objected.
Under the Bankruptcy Administration Procedural Order of the Court of January 25,1985, the clerk of the district court shall serve the proposed findings and conclusions by mail in the manner provided by Fed.R.Civ.P. 5(b). Objections may be made within 15 days of the date of mailing. On February 13, 1986, in accordance with the foregoing Order, the clerk of the district court mailed the proposed findings and conclusions to ABS Computer Center at 8515 East 71st Street, Tulsa, OK, 74136. They were returned on March 6, 1986, as “unable to forward.” The clerk mailed them again on March 6, 1986, to 8515 East 21st Street, Tulsa, OK, 74136, and on March 14, 1986, they were returned. Under Rule 5(b) “[sjervice by mail is complete upon mailing.” Fed.R.Civ.P. 5(b). Therefore, proper service has been effectuated. No objections have been filed by ABS Computer Center.
The Bankruptcy Administration Procedural Order allows the district court, whether or not objections have been filed, to conduct such proceedings as it deems appropriate in the exercise of its review power under 28 U.S.C. § 157(c)(1) in reviewing the proposed findings of fact and conclusions of law of the bankruptcy court. The district court “must hear de novo only those issues to which any party has specifically objected.” 17 Wright, Miller & Cooper, Federal Practice and Procedure: Jurisdiction § 4107. No such objections have been filed. This court adopts the findings of fact and conclusions of law of the bankruptcy court.
Accordingly, this court renders a default judgment in favor of plaintiff Franklin Computer Corporation in the amount of $1,338.91.
An appropriate Order will be entered.